DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed in Application No 13/984,666 on 10/30/2014.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 07/14/2022been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 07/14/2022 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-6, and 8-11  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0186262 to Takahashi (Takahashi).
Regarding claim 1, Takahashi discloses a battery pack, comprising: a pack body having a first main face and a second main face that are opposed to each other in a first axis direction, a first end face and a second end face that are opposed to each other in a second axis direction orthogonal to the first axis direction, and a first side face and a second side face that are opposed to each other in a third axis direction orthogonal to the first axis direction and the second axis direction; and a plurality of terminal windows placed on the first end face, configured to expose the  plurality of terminals to outside Fig. 2-4, Abstract). However, Takahashi teaches that the disclosed structural arrangement prevents erroneous loading onto electronic device ([0009], [0036]).
Takahashi  does not expressly wherein the terminals includes at least a positive terminal, a negative terminal, and a temperature terminal that are arranged at the first end face along the third axis direction; wherein the plurality of terminal windows are closer to the first main face than the second main face. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange position of the plurality of terminals of Takashi  closer to the first side surface than the second side surface, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C))), because the arrangement of the terminal windows  in Takahashi reference and in the instant  Application directed to solving the same problem (PgPub, [0010]) as preventing erroneous connection of the battery.
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 4, Takahashi discloses wherein the plurality of terminal windows includes at least a first terminal window related to the positive terminal, a second terminal window related to the negative terminal, and a third terminal window related to the temperature terminal.
Regarding claim 5, Takahashi discloses the invention as discussed above as applied to claim 4 and incorporated therein. Takahashi does not expressly disclose wherein the circumference of formed by first side region overlaps with the first terminal window. 
However, Takahashi teaches that the disclosed structural arrangement prevents erroneous loading onto electronic device ([0009], [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange position of first terminal window into position within the circumference of a circle formed by the cylindrical  shape  , since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C))), because the arrangement of the terminal windows  in Takahashi reference and in the instant  Application directed to solving the same problem (PgPub, [0010]) as preventing erroneous connection of the battery.
 Regarding claim 6, Takahashi discloses wherein a first concave portion is provided within the circumference of the circle formed by the first side face, and wherein a second concave portion is provided within a circumference of a circle formed by the second side face (Fig. 5).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 8, Takahashi discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Takahashi  discloses wherein the plurality of terminal windows includes four terminal windows arranged on the first end surface along the third axis direction (Fig. 2 above).
Regarding claim 9, Takahashi discloses wherein the fourth terminal window is related to a control terminal (12c Fig. 2, 27, Fig. 3).
Regarding claim 10, Takahashi discloses the invention as discussed above as applied to claim 6 and incorporated therein. Takashi does not expressly disclose wherein the circumference of the circle formed by the second side face overlaps with a fourth terminal window. However, Takahashi teaches that the disclosed structural arrangement prevents erroneous loading onto electronic device ([0009], [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange position of fourth  terminal window into position within the circumference of a circle formed by the cylindrical  shape  , since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C))), because the arrangement of the terminal windows  in Takahashi reference and in the instant  Application directed to solving the same problem (PgPub, [0010]) as preventing erroneous connection of the battery.
Regarding claim 11, Takashi discloses wherein 25the temperature terminal is located between the positive48 terminal and the negative terminal along the third axis direction (Fig. 2, Fig. 3).
Claims 2,3, and 7   are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0186262 to Takahashi  as applied to claim 1  in view of CN101615700 to Suzuki (machine translation hereafter Suzuki). 
Regarding claim 2, Takahashi discloses the invention as discussed above as applied to claim 1 and incorporated therein. Takahashi does not expressly disclose that a first concave portion provided at the first end face and close to the first side face, and a second concave portion provided at the first end face and close to the second side face; wherein the first concave portion and the second concave portion are closer to the second main face than a center line (P2) passing the center of the first end face.
Suzuki teaches a battery component (Fig. 5)   has recessed portions 6a and 6b (reads on concave claimed second and first concave portions).   As depicted on Fig. 5, a first concave portion provided close to the first side surface and a second concave portion provided close to the second side surface, and the first concave portion and the second concave portion are arranged on the first end surface and closer to the second main surface than the first main surface.  In addition, Suzuki teaches that the disclosed arrangement of the concave portions   prevents erroneous connections of the battery with electronic device (p. 5, para 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to create recessed (cutout, concave ) portion as taught by Suzuki on the battery case of Takahashi because such modification would portions   prevent erroneous connections of the battery with electronic device.
 Regarding claims 3, Takahashi in view of Suzuki discloses the invention as discussed above as applied to claim 2 and incorporated therein. Takahashi in view of Suzuki does not expressly disclose that the first concave portion has a width dimension larger than that of the second concave portion in the third axis direction. However,  since the criticality of difference in width,  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Takahashi in view  of Suzuki  it would have been obvious top those skilled in the art at the time the invention was made to make  the first concave portion has a width dimension larger than that of the second concave portion in the third axis direction as an obvious design choice, and as such it does not impact the patentability of claim 3.
Regarding claims 7, Takahashi in view of Suzuki discloses the invention as discussed above as applied to claim 2 and incorporated therein. Takahashi in view of Suzuki does not expressly disclose that the first concave portion and the second concave portion each have a height dimension of 1.8 mm or more along the second axis direction. However,  since the criticality of such dimension,  a position claimed by Applicant is not supported by any showing of criticality of such dimension  in the instant specification, nor did Applicant stated that such dimension serves any specific purpose or performs any specific function other that the function disclosed in Takahashi in view  of Suzuki it would have been obvious top those skilled in the art at the time the invention was made to the first concave portion and the second concave portion each have a height dimension of 1.8 mm or more along the second axis direction.  As an obvious design choice, and as such it does not impact the patentability of claim 7. 
 Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0186262 to Takahashi (Takahashi) in view US 2004/0196599 to Kim (hereafter Kim). 
Regarding claim 12, Takahashi discloses the invention as discussed above as applied to claim 1 and incorporated therein. Takahashi does not expressly disclose that the positive terminal has an area larger than that of the negative temperature detection terminal.
 Kim teaches a battery for portable electronic device wherein a first terminal (110) has a larger area (terminal) than a second terminal (120, Fig. 3).   Kim  also teaches that such arrangement allows  the first and second terminal to be in contact with respective contacts of an electronic device longer the third terminal and as such prevent malfunction during the  switching the battery in electronic devices such as mobile phones ([0039]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the positive terminal area by increasing the size vs temperature terminal   taught by Kim, in the battery of Takahashi because such modification would allow to avoid malfunction during switching battery and loss the date in electronic devices such as mobile phone.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0186262 to Takahashi (Takahashi) in view US 2012/0237801 to Tatehata (Tatehata).
Regarding claims 13, modified Takahashi discloses the invention as discussed above as applied to claim 1 and incorporated therein. Takahashi does not expressly disclose wherein the negative terminal has an area larger than that of the temperature terminal. Tatehata teaches a battery pack (Title) comprising terminal’s windows disposed on the terminal (first end surface, Fig. 2). Tatehata also teaches that all terminal windows can  be different in size (Fig. 2, 5) and such structural design protect  an electronic apparatus from malfunctioning even if the pack main body having an outer shape line-symmetric in up and down directions and left- and right-hand directions is incorrectly attached (Abstract). Therefore, such structural design wherein terminal windows have different size is well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made optimize the relative size of the terminal (and temperature) windows as taught by Tatehata because such modification would protect an electronic apparatus from malfunctioning even if the pack main body having an outer shape line-symmetric in up and down directions and left- and right-hand directions is incorrectly attached.
Alternatively, since the criticality of  the negative terminal has an area larger than that of the temperature terminal a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Takahashi , it would have been obvious top those skilled in the art at the time the invention was made to optimize the relative size of  as an obvious design choice, and as such it does not impact the patentability of claim . 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record- US 2009/0186262, US 2012/0237801, US 2004/0196599 and CN101615700-fail to teach or suggest the combination of limitation of claim 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12  of U.S. Patent 11,462,776 . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12  of U.S. Patent 11,462,776 contains all and every limitations of  instant claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727